       Case 1:20-cv-00947-JCH-CG Document 44 Filed 09/15/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


SENTRY INSURANCE A MUTUAL COMPANY,

       Plaintiff,

v.                                                             CV No. 20-947 JCH/CG

DIEGO PICHARDO, et al.,

       Defendants.

                         ORDER FOR CLOSING DOCUMENTS

       THIS MATTER is before the Court upon the parties’ Notice of Settlement, (Doc.

43), filed September 14, 2021, informing the Court that “this matter has settled.” IT IS

THEREFORE ORDERED that the parties shall submit closing documents no later than

October 15, 2021.

       IT IS SO ORDERED.


                                   _______________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
